Citation Nr: 1110156	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from February 1969 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2004 rating decision which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denied the appellant's claim for service connection for the cause of Veteran's death.   

In September 2007, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In July 2010, the Board requested an independent medical expert (IME) opinion from the University of Mississippi's Chief Medical Officer, which was received in August 2010.  The appellant was provided with a copy of the IME opinion and given an opportunity to respond.  Thereafter, the claim was returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran died in July 2003.  According to his death certificate, the immediate cause of death was metastatic cancer to the brain, due to (or as a consequence of) esophageal cancer.  

2.  At the time of his death, the Veteran was not service-connected for any disabilities.  

3.  The Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service. 
 
4.  The Veteran was diagnosed with prostate cancer in March 1999; prostate cancer is presumed to be related to the Veteran's herbicide exposure.

5.  The preponderance of the evidence indicates that the Veteran's cause of death was not related to his in-service exposure to Agent Orange, either on a presumptive basis or otherwise; esophageal cancer was not shown to have manifested during service or for many years thereafter and was not otherwise shown to be related to service.

6.  The evidence does not establish that the Veteran's prostate cancer caused or contributed materially or substantially to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In this appeal, a July 2004 pre-rating letter provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for DIC benefits based on service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter specifically informed the appellant to submit any evidence in her possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 in effect prior to May 30, 2008).  

The appellant was provided with notice regarding disability ratings and effective dates with the December 2006 statement of the case (SOC).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the timing of this notice-at the time of, and not prior to, the last adjudication of the claim-is not shown to prejudice the appellant.  Because the Board herein denies the claim for service connection for the cause of the Veteran's death, no effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the appellant under the notice requirements of Dingess/Hartman.  

Specifically as regards the Hupp requirements, the Board notes that service connection was not in effect for any disabilities at the time of the Veteran's death.  Therefore, any lack of notice pertaining to the first and second Hupp requirements is not prejudicial to the appellant's claim.  The basis for the appellant's claim is twofold.  She claims that esophageal cancer, which led to the Veteran's death, was caused by exposure to Agent Orange during his service in Vietnam.  In addition, or alternatively, she claims that the Veteran's esophageal cancer was related to his prostate cancer, which was diagnosed 2 years earlier and was presumed to be related to Agent Orange exposure.  The July 2004 letter explained the evidence and information generally needed to substantiate a claim for service connection for the cause of a veteran's death, but not specifically as regards a condition not yet service- connected.  Nevertheless, the appellant's written statements clearly indicate an awareness of these requirements and she has demonstrated an awareness of what is needed to substantiate her claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected (i.e., esophageal cancer or prostate cancer).  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, his death certificate, private medical records from Dr. P.D. and the University of Kentucky Hospital, and an IME opinion from Dr. D.H.  Also of record and considered in connection with the appeal are various written statements provided by the appellant and by her representative, on her behalf.  No further RO action on this matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to also establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B Cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586- 57589 (1996); 75 Fed. Reg. 81332-81335 (2010).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

The Veteran's death certificate indicates that he died in July 2003.  The immediate cause of death listed on the death certificate was metastatic cancer to the brain due to (or as a consequence of) esophageal cancer.  As noted above, the Veteran was not service connected for any disabilities at the time of his death.

In this case, the appellant asserts that the cause of the Veteran's death is related to herbicide exposure during his service in Vietnam.  She argues that the Veteran's esophageal cancer is related to exposure to Agent Orange.  Alternatively, or in addition, she argues that the esophageal cancer is related to the Veteran's prostate cancer, which was diagnosed 2 years prior to the esophageal cancer.

At the outset, the Board notes that the Veteran's service treatment records are unremarkable for prostate or esophageal cancer during service.  His DD 214 indicates that he served in the Republic of Vietnam from July 1969 to July 1970.  Hence, herbicide exposure during his service is presumed.  38 C.F.R. § 3.307.  

Private treatment records from the University of Kentucky Hospital reflect and the Veteran was diagnosed with prostate cancer and underwent a radical prostatectomy in March 1999.  In April 2001, he was diagnosed with adenocarcinoma of the esophagus.  A biopsy report notes that the esophageal tumor was compared to the Veteran's prostate tumor and was found to be morphologically different.  

According to an August 2004 letter from Dr. P.D., the Veteran underwent chemotherapy and radiation therapy and obtained complete remission until May 2002, when he had readiofrequency ablation of two liver lesions and surgical removal of a lesion.  He later developed hip pain, which was diagnosed as metastatic disease of his hip.  A variety of combinations of chemotherapy was attempted, but to no avail.  He developed brain metastasis in June 2003 and died the following month.

Private treatment records from the University of Kentucky Hospital indicate that the Veteran's family history consisted of a father who died of a stroke at 62 and a mother who died of a myocardial infarction in her 80s.  The Veteran's social history consisted of a 15-year history of smoking 2 packs of cigarettes per day and none for 20 years.  He had occasional alcohol use.  As noted by Dr. P.D., the adenocarcinoma of the esophagus metastasized to the Veteran's liver, lungs, bone and brain.  

In a June 2005 letter, Dr. P.D. noted that Agent Orange had been associated with cancers of the lung, larynx and trachea, which are all considered cancers in the upper airways system.  The doctor opined that the Veteran's prostate cancer "may have been directly" related to his exposure to Agent Orange.  The doctor further opined that patients who have one malignancy have increased incidence of a second malignancy, and this may have been made worse by the fact that the Veteran had exposure to Agent Orange.  The doctor went on to state, "I cannot 100% say that the two cancers are related to the Agent Orange exposure."  Dr. P.D. is a professor of medicine in the Division of Hematology, Oncology and Blood & Marrow Transplantation at the University of Kentucky.

During the September 2007 Board hearing, the appellant spoke about the Veteran's military service and his distinguished teaching career.  She noted that the Veteran was extremely active and in good health until he was diagnosed with prostate cancer.  She said that the Veteran did not pursue a claim for service connection for prostate cancer, because he was not aware of its connection with Agent Orange.  Prior to his death, however, he asked that she help in be put on the list of Vietnam casualties.  She noted the link between exposure to chemicals, such as dioxin, and certain cancers.  She argued that cancers of the digestive system should be included on the list of diseases are that are presumed to be caused by Agent Orange.      

In August 2010, in response to the Board's request for an IME opinion, Dr. D.H. reviewed the Veteran's medical record and opined that the it was "not at least as likely as not" that the Veteran's esophageal cancer was causally related to the exposure to Agent Orange during service.  The doctor provided four pages of background information to support his opinion, including a thorough synopsis of the Veteran's medical history and references pertinent medical research.  The doctor noted that he had carefully reviewed and consulted with several sources, including:  Cancer:  Principles & Practice of Oncology, Veterans and Agent Orange:  Update 2008 (Institute of Medicine of the National Academy of Science), Agent Orange and Cancer:  An Overview of Clinicians, and IARC Monographs on the Evaluation of Carcinogenic Risks to Humans, Volume 69:  Polychlorinated Dibenzopara-Dioxins and Polychlorinated Dibenzofurans. Dr. D.H. is an assistant professor in the Division of Oncology at the University of Mississippi Medical Center.

In discussing the Veteran's medical history, Dr. D.H. noted that the Veteran's esophageal adenocarcinoma was histologically distinct from his prostate cancer.  He also noted the Veteran's family and social history - indicating that there was some discrepancy as to his smoking history (12 years and having quit in 1976 versus 15 years and having quit in 1982) and that the Veteran used alcohol in at least social situations, but there was no suggestion of a history of acute or chronic alcoholism.  The doctor noted the rise in esophageal cancer over the last 20 years and discussed the association between tobacco smoking, alcohol use, environmental hazards, and squamous cell carcinomas and adenocarcinoma.  The doctor noted that the primary risk factor for developing adenocarcinoma of the esophagus was gastroesophageal reflux disease (GERD) and consequent development of Barrett's esophagus.  The doctor also noted that dioxin, such as found in Agent Orange, is carcinogenic to humans.  The doctor noted that there was sufficient evidence of an association between Agent Orange and certain tumors (soft tissue sarcoma, lymphoma (non-Hodgkin and Hodgkin) and chronic lymphocytic leukemia) and limited/suggestive evidence of an association with respiratory cancers (lung, trachea/bronchus and larynx), and limited/suggestive evidence of no association with gastrointestinal cancers.   The doctor then gave his own personal opinion - noting that as there is limited/suggestive evidence of an association between Agent Orange and respiratory cancers, it is also likely that there is a possible relationship to squamous cell carcinomas of the proximal esophagus.  However, there was nothing in the doctor's research to suggest a plausible link with esophageal adenocarcinoma.

Dr. D.H. concluded that the Veteran's development of metastatic esophageal adenocarcinoma was more likely due to his historical tobacco and alcohol usage and increased incidence of adenocarcinoma in the United States and Europe, in general.  

Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).   

In this case, the Board finds that Dr. D.H.'s opinion is more persuasive that Dr. P.D.  The Board acknowledges that both physicians are professors with expertise in the field of oncology; however, Dr. D.H.'s rationale for his opinion is more thoroughly explained with references to the pertinent medical research in this area.  In this regard, the Board notes that Dr. P.D.'s opinion is more equivocal and lacks the same level of explanation and rational provided by Dr. D.H.  For example, while Dr. P.D. opined that a patient who has one malignancy may have an increased incidence of a second malignancy, and may have been made worse by Agent Orange exposure, he did not explain the basis for any relationship between the Veteran's prostate cancer had his esophageal cancer.  In this regard, the Board notes that the April 2001 biopsy showed that the two cancers were morphologically different, which, as pointed out by Dr. D.H., indicates that the two cancers were histologically distinct.  

The Board notes that the use of cautious language does not always express inconclusiveness in a doctor's opinion on etiology.  An etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  Here, however, while Dr. P.D. suggests that the Veteran's two cancers might be related to Agent Orange exposure (stating that he could not say with 100 percent certainty), he did not provide the same in-depth analysis as Dr. D.H.  Both doctors acknowledged that the dioxin in Agent Orange is a carcinogen and has been linked to cancers in the upper airway system, as well as prostate cancer, but Dr. D.H. researched the specific issue and determined that there was nothing in his research that would suggest a plausible link between esophageal adenocarcinoma (the specific type of cancer that the Veteran had) and Agent Orange exposure.  

In February 2011, the appellant submitted additional argument in response to Dr. D.H.'s IME opinion.  She noted that the Dr. D.H. did not comment on the association between the Veteran's prostate cancer, which is presumed to be related to Agent Orange exposure, and his esophageal cancer.  The Board points out that Dr. D.H. noted that the two cancers were histologically distinct and this is supported by the April 2001 biopsy comparison.  While it is true that these two cancers were diagnosed within two years of each other, there is no competent medical evidence of a relationship between them.  Simple proximity in time is not enough to show a causal relationship.  To the extent the appellant expresses disagreement with Dr. D.H.'s opinion, the Board acknowledges the fact that she sincerely believes that the Veteran's esophageal cancer, which led to his death, was related to his Agent Orange exposure.  However, while the Board is sympathetic to her claim, as explained above, the medical evidence weighs against the finding that the cause of the Veteran's death is related to his military service, to include herbicide exposure therein.  

As noted above, in addition to the medical evidence, the Board has considered the oral and written assertions advanced by the appellant and by her representative, on her behalf.  However, to the extent that those assertions are being offered either to establish a nexus between the Veteran's esophageal cancer and his military service, such evidence must fail.  Matters of etiology are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons are not shown to possess the appropriate training and expertise, neither the appellant nor her representative is competent to provide a probative (persuasive) opinion on the matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have minimal probative value.

For all the foregoing reasons, the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


